UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-03835 ­­ Value Line Centurion Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Item I. Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/10 is included with this Form. Semiannual Report ¢ Value Line Centurion Fund, Inc. (Unaudited) To Contractowners Stephen E. Grant, Portfolio Manager Objective: Long-term growth of capital Inception Date: November 15, 1983 Net Assets at June 30, 2010: Portfolio Composition at June 30, 2010: (Percentage of Total Net Assets) Top Ten Holdings (As of 6/30/2010) Company Percentage of Total Net Assets Edwards Lifesciences Corp. 2.33% Priceline.com, Inc. 1.99% Cognizant Technology Solutions Corp. Class A 1.91% Green Mountain Coffee Roasters, Inc. 1.87% ResMed, Inc. 1.58% Sybase, Inc. 1.57% Novo Nordisk A/S ADR 1.52% TreeHouse Foods, Inc. 1.49% TJX Companies, Inc. (The) 1.45% Express Scripts, Inc. 1.42% Sector Weightings vs. Index (As of 6/30/2010) About information in this report: ● It is important to consider the Fund’s investment objectives, risks, fees and expenses before investing. All funds involve some risk, including possible loss of the principal amount invested. ● The S&P 500 Index is an unmanaged index of 500 primarily large cap U.S. stocks that is generally considered to be representative of U.S. stock market activity. Index returns are provided for comparative purposes. Please note that the index is unmanaged and not available for direct investment and its returns do not reflect the fees and expenses that have been deducted from the Fund. VALUE LINE CENTURION FUND, INC. 1 Semiannual Report ¢ Value Line Centurion Fund, Inc. (Unaudited) To Contractowners Average Annual Total Returns (For periods ended 6/30/2010) Year to Date (not annualized) 1 Yr 3 Yrs 5 Yrs 10 Yrs Since Inception 11/15/1983 Value Line Centurion Fund, Inc. )% % )% )% )% % S&P 500 Index )% % )% )% )% % All performance data quoted is historical and the results represent past performance and neither guarantee nor predict future investment results. To obtain performance data current to the most recent month (available within 7 business days of the most recent month end), please call us at (800) 221-3253 or visit our website at www.guardianinvestor.com. Current performance may be higher or lower than the performance quoted here. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Total return figures are historical and assume the reinvestment of dividends and distributions and the deduction of all Fund expenses. The actual total returns for owners of variable annuity contracts or variable life insurance policies that provide for investment in the Fund will be lower to reflect separate account and contract/policy charges. The return figures shown do not reflect the deduction of taxes that a contractowner may pay on distributions or redemption of units. Fund Expenses By investing in the Fund, you incur two types of costs: (1) transaction costs, including, as applicable, sales charges on purchase payments, reinvested dividends, or other distributions; redemption fees and exchange fees; and (2) ongoing costs, including, as applicable, management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested on January 1, 2010 and held for six months ended June 30, 2010. Actual Expenses The first line in the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. VALUE LINE CENTURION FUND, INC. 2 Semiannual Report ¢ Value Line Centurion Fund, Inc. (Unaudited) To Contractowners Hypothetical Example for Comparison Purposes The second line in the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning Account Value January 1, 2010 Ending Account Value June 30, 2010 Expenses Paid During Period* Annualized Expense Ratio Actual $ $ $ 0.79 % Hypothetical (5% return before expenses) $ $ $ 0.79 % * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 181/365 (to reflect the Fund’s most recent fiscal half-year). This expense ratio may differ from the expense ratio shown in the financial highlights. The annualized expense ratio would have been 0.89% gross of nonrecurring legal fee reimbursement. VALUE LINE CENTURION FUND, INC. 3 ¢ Value Line Centurion Fund, Inc. Schedule of Investments June 30, 2010 (Unaudited) Shares Value Common Stocks — 99.7% Consumer Discretionary — 19.4% Aaron’s, Inc. $ AutoZone, Inc. * Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Buckle, Inc. (The) Buffalo Wild Wings, Inc. * Deckers Outdoor Corp. * DIRECTV Class A * Dollar Tree, Inc. * Expedia, Inc. Gildan Activewear, Inc. * Guess?, Inc. J. Crew Group, Inc. * Johnson Controls, Inc. LKQ Corp. * Lululemon Athletica, Inc. * National Presto Industries, Inc. Netflix, Inc. * O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Peet’s Coffee & Tea, Inc. * PF Chang’s China Bistro, Inc. Priceline.com, Inc. * Shaw Communications, Inc. Class B Strayer Education, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp. * Tupperware Brands Corp. Unifirst Corp. Warnaco Group, Inc. (The) * Yum! Brands, Inc. Consumer Staples — 11.7% British American Tobacco PLC ADR Casey’s General Stores, Inc. Church & Dwight Co., Inc. Corn Products International, Inc. Cott Corp. * Diamond Foods, Inc. Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Hormel Foods Corp. J&J Snack Foods Corp. Lancaster Colony Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. * Energy — 1.2% Core Laboratories N.V. Enbridge, Inc. Southwestern Energy Co. * Financials — 3.4% AFLAC, Inc. Bank of Montreal BlackRock, Inc. Knight Capital Group, Inc. Class A * Shares Value Royal Bank of Canada $ Stifel Financial Corp. * T. Rowe Price Group, Inc. Health Care — 21.5% Allergan, Inc. AmerisourceBergen Corp. Bio-Rad Laboratories, Inc. Class A * Catalyst Health Solutions, Inc. * Cerner Corp. * Computer Programs & Systems, Inc. Covance, Inc. * Covidien PLC DENTSPLY International, Inc. Edwards Lifesciences Corp. * Express Scripts, Inc. * Haemonetics Corp. * Henry Schein, Inc. * Hospira, Inc. * Illumina, Inc. * Intuitive Surgical, Inc. * Life Technologies Corp. * Medco Health Solutions, Inc. * MEDNAX, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. ResMed, Inc. * Sirona Dental Systems, Inc. * Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * Thoratec Corp. * Volcano Corp. * Industrials — 14.9% Alliant Techsystems, Inc. * AMETEK, Inc. Applied Signal Technology, Inc. Copart, Inc. * Cubic Corp. Danaher Corp. Donaldson Co., Inc. Elbit Systems Ltd. HEICO Corp. IHS, Inc. Class A * ITT Corp. Kansas City Southern * L-3 Communications Holdings, Inc. Lennox International, Inc. Middleby Corp. (The) * Navistar International Corp. * Oshkosh Corp. * Raytheon Co. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) United Technologies Corp. URS Corp. * Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. * See Notes to Financial Statements. 4 ¢ Value Line Centurion Fund, Inc. Schedule of Investments (Continued) June 30, 2010 (Unaudited) Shares Value Information Technology — 17.4% Accenture PLC Class A $ Acme Packet, Inc. * Advent Software, Inc. * Alliance Data Systems Corp. * Amphenol Corp. Class A ANSYS, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Dolby Laboratories, Inc. Class A * Equinix, Inc. * F5 Networks, Inc. * FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp. * MasterCard, Inc. Class A MAXIMUS, Inc. MICROS Systems, Inc. * Open Text Corp. * Oracle Corp. OSI Systems, Inc. * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings, Inc. SuccessFactors, Inc. * Sybase, Inc. * VMware, Inc. Class A * WebMD Health Corp. * Wright Express Corp. * Materials — 7.9% Ball Corp. Crown Holdings, Inc. * FMC Corp. NewMarket Corp. Praxair, Inc. Rock-Tenn Co. Class A Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. Valspar Corp. (The) Telecommunication Services — 0.2% Telefonica S.A. ADR Utilities — 2.1% ITC Holdings Corp. Questar Corp. Wisconsin Energy Corp. Total Common Stocks And Total Investment Securities (1) — 99.7% (Cost $93,412,824) $ Cash And Other Assets In Excess Of Liabilities — 0.3% Shares Value Net Assets —100.0% $ Net Asset Value Per Outstanding Share ($115,387,144 ÷ 11,948,359 shares outstanding) $ * Non-income producing. Unless otherwise indicated, the values of the Portfolio are determined based on Level 1 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. ADR American Depositary Receipt. See Notes to Financial Statements. 5 ¢ Value Line Centurion Fund, Inc. Statement of Assets and Liabilities June 30, 2010 (Unaudited) ASSETS: Investment securities, at value (Cost - $93,412,824) $ Cash Dividends receivable Other Prepaid expenses Receivable for capital shares sold Total Assets LIABILITIES: Payable for capital shares redeemed Payable for securities purchased Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ NET ASSETS CONSIST OF: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 11,948,359 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments Net Assets $ Net Asset Value Per Outstanding Share ($115,387,144 ÷ 11,948,359 shares outstanding) $ Statement of Operations For the Six Months Ended June 30, 2010 (Unaudited) INVESTMENT INCOME: Dividends (net of foreign withholding tax of $15,532) $ Interest Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Custodian fees Directors’ fees and expenses Insurance Printing and postage Other Total Expenses Before Custody Credits and Fees Waived Less: Legal Fee Reimbursement ) Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions ) Net Decrease in Net Assets from Operations $ ) See Notes to Financial Statements. 6 ¢ Value Line Centurion Fund, Inc. Statement of Changes in Net Assets Six Months Ended June 30, 2010 (unaudited) Year Ended December 31, Operations: Net investment income (loss) $ $ ) Net realized gain/(loss) on investments and foreign currency (17,465,354 ) Change in net unrealized appreciation/(depreciation) (3,785,269 ) Increase from payment by affiliate — Net increase/(decrease) in net assets from operations (348,840 ) Capital Share Transactions: Proceeds from sale of shares Cost of shares redeemed (11,361,418 ) (18,115,152 ) Net decrease in net assets from capital share transactions (8,965,168 ) (14,705,499 ) Total Decrease in Net Assets (9,314,008 ) (2,464,977 ) NET ASSETS: Beginning of period End of period $ $ Undistributed net investment income and accumulated net investment loss, respectively, at end of period $ $ ) See Notes to Financial Statements. 7 ¢ Value Line Centurion Fund, Inc. Financial Highlights Selected data for a share of capital stock outstanding throughout each period: Six Months Ended June 30, 2010 Years Ended December 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income/(loss) Net gains or (losses) on securities (both realized and unrealized) ) ) Total from investment operations ) ) Less distributions: Distributions from net realized gains — — ) Net asset value, end of period $ Total return* )%(3) % )% Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets(1) %(4) % Ratio of expenses to average net assets(2) %(4) % Ratio of net investment income/(loss) to average net assets %(4) )% )% )% )% )% Portfolio turnover rate 17 %(3) % * Total returns do not reflect the effects of charges deducted under the terms of Guardian Insurance and Annuity Company, Inc.’s (GIAC) variable contracts. Including such charges would reduce the total returns for all periods shown. Ratio reflects expenses grossed up for custody credit arrangement and grossed up for the waiver of a portion of the service and distribution plan fees by the Distributor and the reimbursement of a portion of the legal fees. The ratio of expenses to average net assets net of custody credits, but exclusive of the fee waivers, would have been 0.99% and 0.95% for the years ended December 31, 2008 and December 31, 2007, respectively, and would not have changed for the other periods shown. Ratio reflects expenses net of the custody credit arrangement and net of the waiver of a portion of the service and distribution plan fees by the Distributor and the reimbursement of a portion of the legal fees. Not annualized. Annualized. See Notes to Financial Statements. 8 ¢ Value Line Centurion Fund, Inc. Notes to Financial Statements June 30, 2010 (Unaudited) 1. Significant Accounting Policies Value Line Centurion Fund, Inc. (the “Fund”) is an open-end diversified management investment company registered under the Investment Company Act of 1940, as amended, whose primary investment objective is long-term growth of capital. The Fund’s portfolio will usually consist of common stocks ranked 1, 2 or 3 for year-ahead performance by the Value Line Timeliness Ranking System. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost which approximates market value. Short Term instruments with maturities greater than 60 days at the date of purchase, are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or which are not readily marketable are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 — Inputs that are unobservable. During the six months ended June 30, 2010, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of June 30, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
